Per curiam.
In this case a jury awarded the wife as alimony 15 acres of land out of a 91-acre tract. Because of a delay in obtaining a survey, a decree of divorce and judgment for alimony was not entered until 15 months later. The husband moved to deny alimony because the wife had remarried during this intervening period. The trial court denied the motion because the wife’s subsequent marriage was invalid in the absence of a decree of divorce. We agree. We find also that the trial court’s refusal to charge that desertion bars alimony, if error, was harmless.

Judgment affirmed.


All the Justices concur.